                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO


    In Re:
             MBF Inspection Services, Inc.,                      No. 18-11579-t11
                   Debtor.                                       Chapter 11


    Thomas Ganci, Larry Alexander, Gary
    Brooks, Glynn Estess and Gary
    Marshall,
                 Creditors/Appellants.                           Appeal No. 1:19cv-00061-WJ-SCY

    v.

    MBF Inspection Services, Inc.
                Debtor/Appellee.


                     MOTION PURSUANT TO BANKRUPTCY RULE 8009(E)


             COMES NOW the Debtor/Appellee, MBF, by and through counsel Jennie D. Behles of

B.L.F. LLC and does move this Court for an Order striking items improperly designated as a part

of the record on appeal.

             1.    Those documents are documents designated in Item number 2 of Dkt. No. 167,

filed on 1/31/19 by Ganci et al, Creditors/Appellants. These documents are pleadings in the

United States District Court Case in the Southern District of Ohio which are not part of the

record, and the appeal in this case, pursuant to Bankruptcy Rule 8009(A)(4) and in fact certain of

these documents from that case may have been admitted as Exhibits in this matter, and if so,

would be part of the transcript of the two-day hearing on this matter, but they are not part of the

Record on Appeal.

             2.    Dkt No. 103 is listed as Exhibit 2 on the Plaintiff's Exhibit List; Dkt. No. 107 as

Exhibit 7; Dkt. Nos. 115, 116, and 133 were not on the Ganci et al., Exhibit List; Dkt. No. 117
                                                    1 
 
 
Case 18-11579-t11           Doc 175     Filed 02/15/19    Entered 02/15/19 16:34:20 Page 1 of 3
was Exhibit 6; Dkt. No. 123 was Exhibit 8; Dkt. No. 125 was Exhibit 3; Dkt. No. 130 was

Exhibit 4; Dkt. No. 131 was Exhibit 9; and Dkt. No. 133 was not on the Exhibit List.

       3.      These documents are not part of the record on appeal and at best, may have been

admitted as exhibits. Certain of the items could not have been admitted as exhibits for the reason

that they were not on Plaintiff's Exhibit List. To the extent that these items could be included in

the record, they would need to be included within the Transcript of the Hearing as marked

exhibits that were admitted, and not as a separate document in the Record on Appeal.

       4.      The Debtor/Appellee does not presently have an official copy of the Court’s

admitted Exhibit List and so, cannot verify the exhibits listed were even admitted by the Court.

       5.      Ganci counsel has been contacted in regard to this Motion, and has

    ________ responded       ___X___ has not responded ______ has responded that they object.

       WHEREFORE the Debtor/Appellee, MBF Inspection Services Inc., seeks an Order

Striking all the Documents listed in Exhibit 2 from the Record on Appeal, and for such other and

further relief as the Court deemed just in the premises.

                                                      Respectfully submitted,

                                                      B.L.F., LLC

                                                      By:_s/ Jennie D. Behles
                                                        Jennie Deden Behles
                                                        P.O. Box 7070
                                                        Albuquerque, NM 87194-7070
                                                        (505) 242-7004, (505) 242-7066 fax


                              CERTIFICATE OF SERVICE
       I certify that I sent a true and correct copy of the foregoing to the parties listed below on
February 15th, 2019 through the Court’s electronic noticing system, the CM/ECF SYSTEM.




                                                 2 
 
 
Case 18-11579-t11       Doc 175      Filed 02/15/19        Entered 02/15/19 16:34:20 Page 2 of 3
Leonard Martinez-Metzgar
United States Trustee
P.O. Box 608
Albuquerque, NM 87103
Email: leonard.martinez-metzgarusdoj.gov

Daniel Harris Reiss
Levene Neale. et al LLP
10250 Constellation Blvd #1700
Los Angeles, CA 90067
Phone Number: (310) 229-1234
Fax Number: (310) 229-1244
Email: dhr@lnbyb.com  

Matthew C. Helland
NICHOLS KASTER, PLLP
235 Montgomery Street, Suite 810
San Francisco, CA 94104
Telephone: 415-277-7235
Facsimile: 415-277-7238
Email: helland@nka.com

Eric S. Bravo
Lane Alton
Two Miranova Place
Suite 220
Columbus, OH 43215-7050
Phone: (614) 233-4775
Fax: (614) 228-0146
Email: ebravo@lanealton.com


Joseph A. Gerling
Lane Alton
Two Miranova Place
Suite 220
Columbus, OH 43215-7050
Phone: (614) 233-4754
Fax: (614) 228-0146
Email: jgerling@lanealton.com


By:    s/ filed electronically
       Jennie Deden Behles

 

                                             3 
 
 
Case 18-11579-t11       Doc 175    Filed 02/15/19   Entered 02/15/19 16:34:20 Page 3 of 3
